                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     SHERMAN DIVISION


BERNARD BROOKINS, #204294        §
                                 §
VS.                              §                                   CIVIL ACTION NO. 4:18cv858
                                 §
COLLIN COUNTY DETENTION FACILITY §
MAILROOM                         §

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration, and no objections thereto having been timely filed, the court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts

same as the findings and conclusions of the court. It is therefore

       ORDERED that the complaint is DISMISSED without prejudice for want of prosecution.

Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern District of Texas. All motions not

previously ruled on are DENIED.
            .    SIGNED this the 14th day of February, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
